Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  144889                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  ____________________________________                                                                      Brian K. Zahra,
                                                                                                                       Justices


  Estate of JOSEPH P. ESMER.

  ____________________________________
  CATHERINE BRAINERD, Personal
  Representative for the Estate of JOSEPH
  P. ESMER,
               Plaintiff-Appellant,
  v                                                                  SC: 144889
                                                                     COA: 301675
                                                                     Saginaw CC: 10-009069-NF
  HOME-OWNERS INSURANCE CO.,
          Defendant-Appellee.

  ____________________________________/

        On order of the Court, the application for leave to appeal the February 23, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        HATHAWAY, J., would grant leave to appeal.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 4, 2012                   _________________________________________
           h0827                                                                Clerk